Exhibit 10.14.2

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934 as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

SECOND AMENDMENT TO THE

SUPPLY AND MANUFACTURING AGREEMENT

BETWEEN

TEIKOKU SEIYAKU CO., LTD./TEIKOKU PHARMA USA, INC.

AND

ENDO PHARMACEUTICALS INC.

This Second Amendment (“Second Amendment”) to the Supply and Manufacturing
Agreement is between Endo Pharmaceuticals Inc. (“Endo”) and Teikoku Seiyaku Co.,
Ltd (“Teikoku Japan”) and its U.S. subsidiary, Teikoku Pharma USA, Inc.
(“Teikoku USA”) (collectively herein after referred to as “Teikoku”) and Endo
Pharmaceuticals Inc. (“Endo”) dated as of November 23, 1998 and as amended as of
April 24, 2007 (“First Amendment”), and is effective as of December 16th 2009.

Endo and Teikoku agree as follows:

1. The first paragraph of Section 10 of the First Amendment adding material to
the end of Section 2.4(a) is amended to read as follows:

“Effective with ENDO’s receipt of the first shipment of QA-released commercial
Product for sale in the U.S. after January 1, 2007, the prices listed below
shall apply and remain in effect until ***; thereafter such prices shall be
adjusted on December 31st of each of *** (each, an “Adjustment Date”) by the
Price Index (as defined below). Specifically, on each Adjustment Date, the
parties shall use the average of the annual Price Index for the *** preceding
the adjustment date. “Price Index” means the Producer Price Index –
Pharmaceutical Preparations, 1982-1984.” The Producer Price Index for the
previous *** does not become final until *** after the Adjustment Date. To allow
for finalization of the PPI the intermediate product pricing will be calculated
based on the current posted preliminary Producer Price Index as of *** of the
current ***. Upon final posting of the Producer Price Index, the actual price
increase will be calculated and an adjustment in price for those batches already
delivered will paid by either Endo or Teikoku as appropriate.

2. All other terms and conditions of the Agreement as previously amended are
affirmed and remain in full force and effect.

[The Remainder of this Page is Left Deliberately Blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.

 

Teikoku Seiyaku Co., Ltd.     Endo Pharmaceuticals Inc By:  

/s/ SHOSAKU MURAYAMA

    By:  

/s/ Daniel Carbery

Title:   President and CEO     Title:   SVP, Specialty Generics and Technologies
Date:   Jan. 6, 2010     Date:   12-18-09 Teikoku Pharma USA, Inc.       By:  

/s/ Paul Mori

      Title:   EVP & COO       Date:   12-23-09      